Citation Nr: 1229711	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malignant fibrous histiosarcoma with lymph node metastases.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to October 1976.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2006 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for malignant fibrous histiocytoma and remanded the underlying claim to the RO for additional evidentiary development.  

In an October 2007 decision, the Board denied service connection for malignant fibrous histiosarcoma with lymph node metastases.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in July 2008, the appellant's then-attorney and a representative of VA's General Counsel filed a joint motion for remand.  In an August 2008 order, the Court granted the motion, vacated the Board's October 2007 decision, and remanded the matter to the Board.

In November 2008, September 2010, March 2011, and September 2011, the Board remanded the matter to the RO for additional evidentiary development, as directed by the July 2008 joint motion and the Court's August 2008 order.  The Board concludes that the RO has now substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Neither the appellant nor his representative has argued otherwise.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant did not serve in the Republic of Vietnam during the Vietnam era, his overseas service did not include duty or visitation in Vietnam, and the record shows that he was not exposed to an herbicide agent such as Agent Orange during active service.

2.  Malignant fibrous histiosarcoma was not present during the appellant's period of active service or for many years thereafter and the most probative evidence establishes that his post-service malignant fibrous histiosarcoma with lymph node metastases is not causally related to his active service or any incident therein, including exposure to jet fuel.  


CONCLUSION OF LAW

Malignant fibrous histiosarcoma with lymph node metastases was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  

With respect to VA's duty to notify, the record shows that in December 2002, October 2004, March 2006, and August 2006 letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The March and August 2006 letters also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim on multiple occasions, most recently in the June 2012 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

The Board also observes that the issue of VCAA notification was discussed in detail in its now vacated October 2007 decision.  Neither the July 2008 joint motion for remand nor the Court's August 2008 order vacating the Board's October 2007 decision, however, contains any reference to VCAA notice deficiencies.  In light of the Court's repeated admonitions regarding the undesirable specter of piecemeal litigation, the Board is confident that if there had been any prejudicial deficiencies regarding VA's compliance with its duty to notify, such would have been raised by the Court.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As a preliminary matter, the Board notes that the appellant's claim was the subject of a July 2008 joint motion for remand and an August 2008 Court order.  In the joint motion, the parties agreed that a remand was necessary for VA to contact the U.S. Army and Joint Services Records Research Center (JSRRC) and verify, if possible, the appellant's alleged exposure to herbicides and other toxins during service.  As set forth below, this action has now been completed.  Neither the appellant nor his representative has argued otherwise and the Board observes that no other deficiencies in the Board's October 2007 decision were identified in the July 2008 joint motion or the August 2008 Court order.  Thus, the Board concludes that VA has complied with all remand instructions issued by the Court.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

Additionally, after reviewing the record, the Board further finds that no additional development actions are necessary in order to satisfy VA's duty to assist.  In this appeal, the appellant seeks service connection for malignant fibrous histiosarcoma, a soft tissue sarcoma, which he contends is causally related to his exposure to environmental hazards during service, including Agent Orange, hazardous toxins at his duty stations, and jet fuel.  VA has undertaken extensive evidentiary development efforts in connection with the appellant's claim, including contacting the National Personnel Records Center, the Department of the Air Force, the U.S. Army and Joint Services Records Research Center, and the Environmental Protection Agency.  Based on the responses received, the Board finds that all potential avenues of development have now been exhausted.  Neither the appellant nor his representative has argued otherwise.  

The record shows that the RO has obtained the appellant's complete service treatment and personnel records, as well as all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  He has not argued otherwise.  

Here, the Board notes the record shows that the appellant has been awarded disability benefits from the Social Security Administration (SSA).  There is no indication, however, that records from SSA are relevant to the claim of service connection for malignant fibrous histiosarcoma with lymph node metastases and neither the appellant nor his representative has contended otherwise.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Absent any indication of relevance, VA has no duty to request records from SSA in connection with the claim adjudicated in this decision.

The record shows that VA has also contacted the National Personnel Records Center and the U.S. Army & Joint Services Records Research Center (JSSRC) in order to obtain service department information regarding the appellant's claimed exposure to Agent Orange and other environmental toxins.  

Service department records establish that the appellant did not serve in Vietnam during the Vietnam era, nor did he have overseas service which involved duty or visitation in Vietnam.  Indeed, he does not contend otherwise.  Moreover, in response to VA's inquiries, the National Personnel Records Center has unambiguously indicated that their records contain no indication that the appellant served in Vietnam or was exposed to herbicides such as Agent Orange during his period of active duty.  See e.g. VA Form 3101, Request for Information, dated November 6, 2006.  

In addition, as directed by the July 2008 joint motion and the Court's August 2008 order, VA contacted the U.S. Army & Joint Services Records Research Center (JSSRC) to verify, if possible, the appellant's alleged exposure to herbicides and other toxins during service.  In response to VA's inquiries, the service department responded that historical records did not document the spraying, testing, transporting, storage, or use of herbicides such as Agent Orange at either McGuire Air Force Base or Chanute Air Force Base, the appellant's duty stations during his period of active duty.  Indeed, the service department expressly advised VA that the Department of Defense suspended the use of Agent Orange entirely in 1970, two years prior to the appellant's period of active duty.  See e.g. September 2009 response from the U.S. Army & Joint Services Records Research Center.  

Finally, the record shows that in connection with the appellant's claim, VA has obtained and reviewed the Department of Defense listing of sites of herbicide use and testing outside of Vietnam and that such list does not identify McGuire Air Force Base or Chanute Air Force Base as being associated with herbicide use, testing, or disposal.  See e.g. email communications of May 6, 2005, and March 12, 2009.  

Under these circumstances, the Board finds that the record shows that VA has met its duty to assist with respect to the appellant's claim of service connection for malignant fibrous histiosarcoma, based on exposure to Agent Orange.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Again, neither the appellant nor his representative has argued otherwise.  

The Board also finds that VA has conducted the necessary evidentiary development with respect to the appellant's contentions to the effect that two of his former duty stations, McGuire Air Force Base in New Jersey and Chanute Air Force Base in Illinois, were contaminated with numerous environmental toxins in addition to Agent Orange, including hydrazine, nuclear waste, and pesticides, which were causative of his malignant fibrous histiosarcoma.  

In that regard, in response to VA's inquiries, the U.S. Department of the Air Force indicated that a review of available records, including Air Force records and published Public Health Assessments from the Agency for Toxic Substances and Disease Registry (ATSDR), contained no information establishing that the appellant was exposed to radiation, nuclear waste, pesticides, hydrazine, or other volatile organic compounds while stationed at Chanute or McGuire Air Force Bases.  Indeed, it was noted that ATSDR public health assessments for both locations indicated that there was no apparent public health hazards related to pesticides, hydrazine, or other volatile organic compounds.  See June 2011 response from the U.S. Air Force Office of the Surgeon General.  

In addition, VA contacted the Environmental Protection Agency (EPA) and requested information regarding the appellant's claimed exposure to environmental toxins at Chanute and McGuire Air Force Bases.  In a March 2012 letter, the EPA responded that it possessed no records regarding individual or date of contaminant usage and indicated that the U.S. Air Force was the governmental agency responsible for maintaining such records.  See also April 2012 Report of Contact.  

Based on the foregoing, the Board finds that no additional development efforts are necessary with respect to the appellant's claimed exposure to Agent Orange or other environmental hazards.  Based on the efforts described above, it appears that VA has exhausted all available avenues of development with respect to the appellant's alleged exposure.  Neither he nor his representative has argued otherwise or identified any other potential avenue of development.  Indeed, in a June 2012 letter, the appellant indicated that he had no additional evidence to submit and asked that the Board consider his claim as soon as possible.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist.").

Finally, although the record does not establish that the appellant was exposed to Agent Orange or other hazardous environmental toxins during his period of active service, he has also alleged that his exposure to jet fuel in the course of his military duties as an aircraft mechanic may have caused his malignant fibrous histiosarcoma.  The appellant's service personnel records confirm that his military occupational speciality was aircraft maintenance specialist.  In view of these factors, the appellant was afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c)(4) (2011).  In March 2007, after examining the appellant and reviewing the claims folder in detail, a VA physician concluded that it was less likely than not that the appellant's malignant fibrous histiosarcoma was causally related to his reported exposure to jet fuel in service.  The VA physician explained that neither the medical literature he had reviewed nor the oncologist he had consulted indicated that there was any significant etiological relationship between exposure to jet fuel and the development of this type of malignancy.  The Board finds that the March 2007 VA medical examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board has considered the July 2012 arguments of the appellant's representative to the effect that a new examination is warranted as the March 2007 VA examiner's opinion was conclusory and unsupported.  The Board disagrees.  Again, the examination report reflects that the examiner reviewed the appellant's claims folder in detail and conducted an interview and physical examination of the appellant.  Moreover, the examiner explained that his opinion was based on a review of the applicable medical literature as well as a consultation with an oncologist, a physician with specialized knowledge particularly probative to the matter at issue in this case.  Under these circumstances, the Board finds no merit to the assertion that the opinion was conclusory and unsupported.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records are entirely negative for pertinent complaints or abnormalities, including malignant fibrous histiosarcoma or exposure to environmental toxins.  At his October 1976 military separation medical examination, clinical evaluation was normal in all pertinent respects, including the lower extremities.  

The appellant's service personnel records show that he participated in training at Chanute Air Force Base in Illinois from February to March 1973, but was otherwise stationed at McGuire Air Force Base, New Jersey.  His military occupational speciality was aircraft maintenance specialist.  In October 1976, he received a discharge under honorable conditions in lieu of a trial by special court martial.  

The post-service record on appeal shows that in January 2002, the appellant noticed a soft tissue mass on the lateral aspect of his left distal thigh which thereafter began growing slowly.  After he developed a lump in the left inguinal area, he sought evaluation from his physician.  The appellant was noted to have a history of smoking 1 to 2 packs of cigarettes daily since the age of 14.  He was encouraged to discontinue smoking.  In October 2002, following diagnostic testing, the appellant was diagnosed as having high grade malignant fibrohistiocytoma in the left thigh with nodal metastases.  He was treated with chemotherapy and subsequent resection of the left thigh mass and lymph nodes.  

In November 2002, the appellant submitted an application for VA compensation benefits, seeking service connection for malignant fibrohistiocytoma as secondary to exposure to Agent Orange.  The appellant acknowledged that he had not served in Vietnam, but contended that he had been exposed to Agent Orange as a result of unloading body bags from planes coming from Vietnam.

In July and November 2004 statements, the appellant indicated that it was his belief that his fibrous histiosarcoma was secondary to his exposure to Agent Orange.  He indicated that although he did not serve in Vietnam, his military duties included repairing and inspecting planes coming from Vietnam as well as handling body those planes carried.  He indicated that to the best of his knowledge, it was not standard procedure to wash or clean the airplanes or body bags.  Alternatively, he indicated that his fibrous histiosarcoma may be related to his exposure to jet fuel in service.  He indicated that during service, he had been "covered on a regular basis" with jet fuel and that the chemicals therein caused him to develop soft tissue sarcoma.  

In a September 2004 statement, the appellant reiterated his contentions to the effect that it was his belief that his fibrous histiosarcoma was secondary to his exposure to Agent Orange and/or jet fuel in service.  In that regard, he reported that his military duties included assisting with the loading and unloading of cargo which was labeled "Hazardous, Bio-Chemical or Carcinogenic and Extremely Confidential."  He further claimed that some of the barrels had "orange bands," leading him to believe they contained Agent Orange.  The appellant also indicated that his duties included refueling aircraft which resulted in his being covered in jet fuel.  The appellant indicated that his research had shown that jet fuel contained carcinogenic materials.  

In support of his claim, the appellant submitted materials he obtained from the Internet.  These include an article entitled "Sarcoma" indicating that although scientists did not know what caused most cases of soft tissue sarcoma, it appeared to be related to mutations in DNA usually acquired after birth either resulting from exposure to carcinogens or for no apparent reason.  Risk factors making a person more likely to develop soft tissue sarcomas included a family history of certain cancers, damaged lymph nodes, and exposure to dioxin and herbicides.  

Also included in the material submitted by the appellant was an article entitled Chemical Sampling Information for Jet Fuel (JP4) from the Occupational Safety and Health Administration of the Department of Labor.  The article noted, however, that the compound was "not classifiable as to its carcinogenicity to humans."  

The appellant also submitted documents from the website of the Environmental Protection Agency (EPA) referencing an investigation of past waste disposal activities at Chanute Air Force Base to determine the presence or absence of hazardous waste and whether there was an unacceptable risk to human health or the environment.  

Another document obtained from the EPA website indicates that McGuire Air Force Base was added to the National Priorities List in October 1999 because several chemicals had been found in the soil, surface water, and ground water there.  In September 2002, the Agency for Toxic Substances and Disease Registry (ATSDR) conducted a Public Health Assessment to evaluate the potential for contamination at McGuire Air Force Base, as mandated by Congress to assess the public health impacts of sites listed on the National Priorities List.  The PHA summary noted that McGuire Air Force Base's missions, including aircraft maintenance and fueling, had resulted in inadvertent releases of chemicals to the surrounding soil.  After conducting a thorough evaluation of environmental monitoring data and key potential exposures situations, however, ATSDR determined that potential exposures associated with surface water, sediment, and soil at McGuire Air Force Base did not pose past, current, or future public health hazards.  

In a March 2004 letter, the appellant's private physician indicated that the appellant had a rare form of sarcoma.  He indicated that the appellant did not have a family history of cancer and that his condition developed spontaneously.  

In support of the appellant's claim, the RO obtained VA clinical records showing continued treatment for various conditions, including a history of malignant histiocytoma.  In pertinent part, these records show that in August 2004, the appellant sought to establish care with VA.  He was noted to have a history of malignant fibrous histiosarcoma with metastasis.  The appellant indicated that it was his belief that his cancer was secondary to Agent Orange exposure.  

During a September 2004 VA hematology/oncology consultation, the appellant was noted to have a history of malignant fibrous histiosarcoma, with no current evidence of the disease.  With respect to exposure, the examiner noted that the appellant claimed to have served during Vietnam and may have a history of Agent Orange exposure.  He indicated that certainly a diagnosis of malignant fibrous histiosarcoma was consistent with service connection to Agent Orange.  It was also noted that although the appellant had also reported a high level of exposure to JP-4 jet fuel during service, such exposure was not typically associated with this diagnosis.  

During an October 2004 VA pulmonary consultation, the appellant reported a history of fume exposure and Agent Orange exposure.  It was noted that his malignant histiocytoma might be related to his Agent Orange exposure.  During an April 2005 mental health clinic visit, the appellant was noted to have a history of cancer thought to be associated with Agent Orange.  

In a June 2005 statement, the appellant claimed that he had confronted his oncologist to ask what could have caused his cancer.  He indicated that his oncologist responded that "the only way to be subject to such a cancer was by contamination of Agent Orange, but that he would not put it in writing because he could not prove it."  

At his June 2005 hearing, the appellant testified that he had attended training at Chanute AFB, Illinois, for approximately six months and was otherwise stationed at McGuire AFB, New Jersey.  He indicted that he believed that records showed that these two bases had been contaminated with Agent Orange, jet fuel, and other chemicals.  He also indicated that Agent Orange had been used on these bases for weed control.  The appellant testified that his duties at McGuire AFB included refueling aircraft from around the world as well as unloading cargo, including containers labeled "carcinogenics" and bearing orange stripes.  He indicated that it was his belief that the Agent Orange had been manufactured in New Jersey and put on planes at McGuire Air Force Base and shipped out to Vietnam.  The appellant also testified that he had gone on "several TDY's" but that his memory "has slipped as to where I really been."  Transcript at page 6.  He indicated that as far as he could remember, he had periods of TDY in Germany, the Philippines, Azores, Labrador, and "all over the United States," although it was "just hard for me to remember it has been so long ago."  Regardless, the appellant indicated that he believed he had been in many areas which had been sprayed with herbicides, pesticides and Agent Orange without his knowledge.  He testified that "I worked in it.  I was covered in it."  Transcript at page 14.  The appellant testified that his VA physician had indicated that malignant fibrous histiosarcoma was "Agent Orange related 100 percent."

In an October 2006 statement, the appellant claimed that he had consulted with his private physician and his VA physician regarding the etiology of his rare malignant fibrous histiocytoma and was told by both that it was consistent with Agent Orange contamination.  He also indicated that chemicals contained in Agent Orange had been found during testing at Chanute and McGuire Air Force Bases.  

In March 2007, the appellant underwent VA medical examination.  The examiner noted that he had reviewed the appellant's extensive claims folder in detail and had conducted an interview and examination of the appellant.  On examination, the appellant discussed the history of his histiocytoma with the examiner, noting that it had been discovered in 2002 and treated with surgical resection and chemotherapy.  The examiner noted that the appellant had had no recurrence of the malignancy thus far.  

The examiner noted that the appellant had contended that his fibrous histiocytoma was causally related to his exposure to Agent Orange or other toxic substances in service, including jet fuel.  With respect to the appellant's claim of service connection for fibrous histiocytoma based on Agent Orange exposure, the examiner noted that soft tissue sarcomas were clearly on VA's list of presumptive diseases associated with herbicide exposure.  He indicated, however, that the record contained no documentation that the appellant had been exposed to Agent Orange or other toxic substances during service and that the question of exposure was a legal matter to be resolved by adjudicators.  

With respect to the appellant's claim of service connection for fibrous histiocytoma based on exposure to jet fuel, the examiner noted that the appellant reported that he had been exposed to jet fuel as part of his duties in the Air Force and had contended that such exposure was causative of his fibrous histiocytoma.  The examiner, however, indicated that the medical literature he had reviewed and the oncologist with whom he had consulted indicated that this type of malignancy was not significantly etiologically related to jet fuel exposure.  The examiner therefore indicated that absent evidence of Agent Orange exposure, it was his conclusion that it was less likely than not that the appellant's fibrous histiocytoma was causally related to his active service or any incident therein, including exposure to jet fuel.  He indicted that it Agent Orange exposure was established, then it was his opinion that the soft tissue sarcoma was related to that exposure.  

In a May 2009 letter, the appellant's private physician noted that the appellant had a history of cancer in his left lower extremity, malignant fibrous histiocytic sarcoma with metastases to his lower lung.  The appellant's physician noted that the appellant said that he had been told that his sarcoma may have been the result of exposure to Agent Orange during the Vietnam war as he had exposure through handling the chemical.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including malignant tumors, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  Additionally, certain veterans who served in, or near, the Korean demilitarized zone (DMZ) between April 1, 1968 and August 31, 1971, may be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA regulations require that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  

The enumerated diseases which are deemed to be associated with herbicide exposure include soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, and mesothelioma.  Id.  The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

The appellant seeks service connection for malignant fibrous histiosarcoma with lymph node metastases.  He contends that this condition is a direct result of his exposure to Agent Orange, to his exposure to environmental toxins at Chanute Air Force Base and/or McGuire Air Force Base, or to his exposure to jet fuel in the course of his duties as an aircraft mechanic.  After carefully considering the appellant's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board finds that the record on appeal establishes that malignant fibrous histiosarcoma was not present during the appellant's active duty or for many years thereafter.  As set forth in detail above, the appellant's service treatment records are silent for mention of any of this condition and his October 1976 military separation medical examination was normal in all pertinent respects.  The post-service record on appeal is similarly negative for complaints or findings of malignant fibrous histiosarcoma within the first post-service year or many years thereafter.  The first post-service evidence of malignant fibrous histiosarcoma is in 2002, approximately 26 years after service separation.  Based on the foregoing, the Board finds that the most probative evidence establishes that malignant fibrous histiosarcoma was not present during the appellant's active duty or within the first post-service year.  Indeed, the appellant has never contended otherwise.  

Rather, the appellant contends that his post-service malignant fibrous histiosarcoma is causally related to exposure to Agent Orange, environmental toxins, or jet fuel in service.

With respect to the appellant's claim of service connection based on Agent Orange exposure, the Board first notes that service department records establish that the appellant did not serve in Vietnam during the Vietnam era, nor did he have overseas service which involved duty or visitation in Vietnam.  Additionally, he did not serve in or near the Korean demilitarized zone.  He has never contended otherwise.  Under these circumstances, he is not entitled to the legal presumption of Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009). 

Additionally, the record on appeal indicates that the service department has advised VA that their records contain no indication that the appellant was exposed to herbicides such as Agent Orange during his period of active duty.  The service department has further indicated that historical records do not document the spraying, testing, transporting, storage or use of herbicides at McGuire Air Force Base or Chanute Air Force Base during the appellant's tour of duty.  Indeed, as set forth above, the service department has advised VA that the Department of Defense suspended the use of Agent Orange in 1970, two years prior to the appellant's period of active service.  Under these circumstances, the Board finds that the evidence establishes that the appellant was not exposed to Agent Orange in service.  

In reaching this decision, the Board has considered the appellant's assertions to the effect that he was exposed to Agent Orange during his period of active duty.  As set forth above, he has contended, for example, that Agent Orange was used for weed control at Chanute and McGuire AFB's, that he handled containers with orange stripes containing Agent Orange, that he was at times covered in Agent Orange, and that Agent Orange was manufactured in New Jersey and shipped from McGuire AFB to Vietnam.  Questions of credibility notwithstanding, the Board assigns far more probative weight to the objective service department records discussed above than to the unsubstantiated assertions of the appellant offered in the context of a claim for monetary benefits.  Based on the evidence currently of record, therefore, the Board finds that in-service exposure to an herbicide agent such as Agent Orange has not been established, nor may it be presumed.  38 C.F.R. § 3.309(e) (2011).  Thus, although the record contains medical evidence linking Agent Orange exposure and soft tissue sarcomas such as malignant fibrous histiosarcoma, and although VA has recognized such an association, because the most probative evidence of record indicates that the appellant was not exposed to Agent Orange in service, the opinions and the record as a whole provides no basis upon which to grant the claim.  

The appellant has also advanced additional theories of entitlement to service connection for malignant fibrous histiosarcoma.  First, he contends that two of his former duty stations, McGuire Air Force Base in New Jersey and at Chanute Air Force Base in Illinois, were contaminated with numerous toxins in addition to Agent Orange, including hydrazine, nuclear waste, pesticides, and other unspecified contaminants, which caused him to develop malignant fibrous histiosarcoma.

As set forth above, however, the service department has indicated their records contain no indication that the appellant was exposed to such environmental toxins while at Chanute or McGuire Air Force Bases.  Moreover, as set forth above, public health assessments conducted at Chanute or McGuire Air Force Bases concluded that there is no apparent public health hazard related to pesticides, hydrazine, or other volatile organic compounds at either location.  Finally, the Board notes that the record otherwise contains no indication that the appellant's malignant fibrous histiosarcoma is associated with exposure to environmental toxins other than Agent Orange at Chanute or McGuire Air Force Bases.  Under these circumstances, the Board finds no basis upon which to award service connection for malignant fibrous histiosarcoma based on this theory of entitlement.  

Finally, the appellant reports that in the course of his duties as an aircraft mechanic, he was frequently exposed to jet fuel and theorizes that this exposure to jet fuel may have caused his malignant fibrous histiosarcoma.  Although the appellant's military occupational speciality as an aircraft maintenance specialist is consistent with exposure to jet fuel, the record on appeal contains no indication that the appellant's reported in-service exposure to jet fuel caused him to develop malignant fibrous histiosarcoma.  Indeed, in March 2007, the appellant was afforded a VA medical examination in connection with his claim.  After examining the appellant and reviewing the claims folder, the examiner concluded that it was less likely than not that the appellant's malignant fibrous histiosarcoma was causally related to exposure to jet fuel.  The examiner explained that the medical literature and an oncologist he had consulted indicated that there was no significant etiological relationship between exposure to jet fuel and the development of this type of malignancy.  

For reasons previously discussed, the Board assigns this medical opinion great probative weight.  This opinion was rendered by a physician who has the expertise to opine on the matter at issue in this case.  In addition, he addressed the appellant's contentions, based his opinion on a review of the relevant evidence and the applicable medical literature, as well as a consultation with an oncologist.  He also explained the basis for his opinion.  Nieves-Rodriguez, 22 Vet. App. at 302.  The Board further notes that there is no other probative evidence of record contradicting the examiner's opinion or otherwise indicating that the appellant's malignant fibrous histiosarcoma is causally related to exposure to jet fuel in service.  Indeed, in addition to the March 2007 VA medical opinion, the Board notes that during a September 2004 VA hematology/oncology consultation, the appellant's physician noted that although the appellant had also reported a high level of exposure to JP-4 jet fuel during service, such exposure was not typically associated with malignant fibrous histiosarcoma.  

The record on appeal otherwise contains no indication of a link between the appellant's reported in-service exposure to jet fuel and his post-service malignant fibrous histiosarcoma.  The appellant has repeatedly contended that his physicians have told him that his malignant fibrous histiosarcoma is "100 percent" causally related to Agent Orange exposure.  He has never contended, however, that any physician has related his malignant fibrous histiosarcoma to exposure to jet fuel.  The Board has considered the appellant's contentions to the effect that his own research has shown that jet fuel contains carcinogenic materials, but finds that his unsubstantiated assertions are outweighed by the medical evidence discussed above.  

In summary, the Board finds that the most probative evidence shows that malignant fibrous histiosarcoma was not present during the appellant's active service or for many years thereafter and the most probative evidence establishes that his post-service malignant fibrous histiosarcoma is not causally related to his active service or any established event therein, including exposure to jet fuel.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.



ORDER

Entitlement to service connection for malignant fibrous histiosarcoma with lymph node metastases is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


